DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 09/15/22, with respect to the obviousness double patenting with US Patent No. 10,225,806 have been fully considered but they are not persuasive. 
Applicant’s arguments filed 09/15/22, with respect to the obviousness double patenting rejection with US Patent No. 11,026,187 and US Patent No. 10,631,252 and US Patent No. 9,807,699 have been fully considered and are persuasive.  The obviousness double patenting rejection over these patents has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,225,806. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim similar subject matter as below:
Current application 17/335,734
U.S. Patent No. 10,225,806
1. A method for use in a station (STA) associated with a Basic Service Set (BSS), the method comprising: receiving, from an access point (AP) associated with the BSS, a first Clear Channel Assessment (CCA) value and a second CCA value, wherein both the first CCA value and the second CCA value are used to determine a first STA specific CCA parameter and a second STA specific CCA parameter for a group of STAs associated with an overlapping Basic Service Set (OBSS), the first CCA value indicating a minimum CCA threshold for one or more packets received from the OBSS and the second CCA value indicating a maximum CCA threshold for one or more packets received from the OBSS; determining, based on the first STA specific CCA parameter and the second STA specific CCA parameter, a target CCA parameter, wherein the target CCA parameter is greater than the first STA specific CCA parameter and less than or equal to the second STA specific CCA parameter; and transmitting, using a transmission power determined based on the target CCA parameter, a frame, wherein a sum of the transmission power and the target CCA parameter is constant.
1. A method for use in an Institute of Electrical and Electronics Engineers (IEEE) 802.11 station (STA) associated with a first Basic Service Set (BSS), the method comprising: receiving, from an access point (AP) associated with the first BSS, a Clear Channel Assessment (CCA) value for a group of STAs associated with a second BSS, the CCA value indicating a minimum CCA threshold for a packet received from the second BSS; determining, based on the CCA value, a STA specific CCA parameter and a target CCA parameter for the STA, the target CCA parameter being greater than the STA specific CCA parameter; and determining, based on the STA specific CCA parameter and the target CCA parameter, a target transmit power control (TPC) parameter of the STA, wherein a sum of the target TPC parameter and the target CCA parameter is constant.
5. The method of claim 1, further comprising: receiving, from the AP associated with the first BSS, a second CCA value for the group of STAs associated with the second BSS, the second CCA value indicating a maximum CCA threshold for a packet received from the second BSS; and determining, based on the second CCA value, a second STA specific CCA parameter and the target CCA parameter for the STA, the target CCA parameter being less than or equal to the second STA specific CCA parameter.
2. The method of claim 1, wherein a product of a linear unit of the transmission power and a linear unit of the target CCA parameter is constant.
2. The method of claim 1, wherein a product of a linear unit of the target TPC parameter and a linear unit of the target CCA parameter is constant.
3. The method of claim 1, wherein the transmission power is less than or equal to a maximum transmit power of the STA.
4. The method of claim 3, wherein the transmit power is less than or equal to a maximum transmit power of the STA.
4. The method of claim 1, wherein the target CCA parameter indicates a CCA threshold for the STA associated with the BSS.
6. The method of claim 1, wherein the target CCA parameter indicates a CCA threshold for the STA associated with the first BSS.
5. The method of claim 1, wherein the first CCA value for the group of STAs associated with the OBSS is a proportion of the target CCA parameter for the STA.
7. The method of claim 1, wherein the CCA value for the group of STAs associated with the second BSS is a ratio of the target CCA parameter for the STA.
6. A station (STA) associated with a Basic Service Set (BSS), the STA comprising: a transceiver; and -36- 6822088.1IDC-2013P00611 USO4 a processor, the transceiver and the processor configured to: receive, from an access point (AP) associated with the BSS, a first Clear Channel Assessment (CCA) value and a second CCA value, wherein both the first CCA value and the second CCA value are used to determine a first STA specific CCA parameter and a second STA specific CCA parameter for a group of STAs associated with an overlapping Basic Service Set (OBSS), the first CCA value indicating a minimum CCA threshold for one or more packets received from the OBSS and the second CCA value indicating a maximum CCA threshold for one or more packets received from the OBSS; determine, based on the first STA specific CCA parameter and the second STA specific CCA parameter, a target CCA parameter, wherein the target CCA parameter is greater than the first STA specific CCA parameter and less than or equal to the second STA specific CCA parameter; and transmitting, using a transmission power determined based on the target CCA parameter, a frame, wherein a sum of the transmission power and the target CCA parameter is constant.
11. An Institute of Electrical and Electronics Engineers (IEEE) 802.11 station (STA) associated with a first Basic Service Set (BSS), the STA comprising: a receiver configured to receive, from an access point (AP) associated with the first BSS, a Clear Channel Assessment (CCA) value for a group of STAs associated with a second BSS, the CCA value indicating a minimum CCA threshold for a packet received from the second BSS; and a processor configured to: determine, based on the CCA value, a STA specific CCA parameter and a target CCA parameter for the STA, the target CCA parameter being greater than the STA specific CCA parameter; and determine, based on the STA specific CCA parameter and the target CCA parameter, a target transmit power control (TPC) parameter of the STA, wherein a sum of the target TPC parameter and the target CCA parameter is constant.
15. The STA of claim 11, wherein the receiver is further configured to receive, from the AP associated with the first BSS, a second CCA value for the group of STAs associated with the second BSS, the second CCA value indicating a maximum CCA threshold in the second BSS, and wherein the processor is further configured to, based on the second CCA value, a second STA specific CCA parameter and the target CCA parameter for the STA, the target CCA parameter being less than or equal to the second STA specific CCA parameter.
7. The STA of claim 6, wherein a product of a linear unit of the transmission power and a linear unit of the target CCA parameter is constant.
12. The STA of claim 11, wherein a product of a linear unit of the target TPC parameter and a linear unit of the target CCA parameter is constant.
8. The STA of claim 6, wherein the transmission power is less than or equal to a maximum transmit power of the STA.
14. The STA of claim 13, wherein the transmit power is less than or equal to a maximum transmit power of the STA.
9. The STA of claim 6, wherein the target CCA parameter indicates a CCA threshold for the STA associated with the BSS.
16. The STA of claim 11, wherein the target CCA parameter indicates a CCA threshold for the STA associated with the first BSS.
10. The STA of claim 6, wherein the first CCA value for the group of STAs associated with the OBSS is a proportion of the target CCA parameter for the STA.
17. The STA of claim 11, wherein the CCA value for the group of STAs associated with the second BSS is a ratio of the target CCA parameter for the STA.
11. A method for use in an access point (AP) associated with a Basic Service Set (BSS), the method comprising: transmitting, to a station (STA) associated with the BSS, a first Clear Channel Assessment (CCA) value and a second CCA value, wherein both the first CCA value and the second CCA value are used to -37- 6822088.1IDC-2013P00611 USO4 determine a first STA specific CCA parameter and a second STA specific CCA parameter respectively for a group of STAs associated with an overlapping Basic Service Set (OBSS), the first CCA value indicating a minimum CCA threshold and the second CCA value indicating a maximum CCA threshold for one or more packets received from the OBSS; and receiving, from the STA, a frame at a transmission power determined based on a target CCA parameter, the first STA specific CCA parameter and the second STA specific CCA parameter, wherein a sum of the transmission power and the target CCA parameter is constant.
1. A method for use in an Institute of Electrical and Electronics Engineers (IEEE) 802.11 station (STA) associated with a first Basic Service Set (BSS), the method comprising: receiving, from an access point (AP) associated with the first BSS, a Clear Channel Assessment (CCA) value for a group of STAs associated with a second BSS, the CCA value indicating a minimum CCA threshold for a packet received from the second BSS; determining, based on the CCA value, a STA specific CCA parameter and a target CCA parameter for the STA, the target CCA parameter being greater than the STA specific CCA parameter; and determining, based on the STA specific CCA parameter and the target CCA parameter, a target transmit power control (TPC) parameter of the STA, wherein a sum of the target TPC parameter and the target CCA parameter is constant.
5. The method of claim 1, further comprising: receiving, from the AP associated with the first BSS, a second CCA value for the group of STAs associated with the second BSS, the second CCA value indicating a maximum CCA threshold for a packet received from the second BSS; and determining, based on the second CCA value, a second STA specific CCA parameter and the target CCA parameter for the STA, the target CCA parameter being less than or equal to the second STA specific CCA parameter.
12. The method of claim 11, wherein a product of a linear unit of the transmission power and a linear unit of the target CCA parameter is constant.
2. The method of claim 1, wherein a product of a linear unit of the target TPC parameter and a linear unit of the target CCA parameter is constant.
13. The method of claim 11, wherein the transmission power is less than or equal to a maximum transmit power for the STA.
4. The method of claim 3, wherein the transmit power is less than or equal to a maximum transmit power of the STA.
14. The method of claim 11, wherein the target CCA parameter indicates a CCA threshold for the STA associated with the BSS.
6. The method of claim 1, wherein the target CCA parameter indicates a CCA threshold for the STA associated with the first BSS.
15. The method of claim 11, wherein the first CCA value for the group of STAs associated with the OBSS is a proportion of the target CCA parameter for the STA.
7. The method of claim 1, wherein the CCA value for the group of STAs associated with the second BSS is a ratio of the target CCA parameter for the STA.
16. An access point (AP) associated with a Basic Service Set (BSS), the AP comprising: a transceiver; and a processor, the transceiver and the processor configured to: transmit, to a station (STA) associated with the BSS, a first Clear Channel Assessment (CCA) value and a second CCA value, wherein both the first CCA value and the second CCA value are used to determine a first STA specific CCA parameter and a second STA specific CCA parameter respectively for a group of STAs associated with an overlapping Basic Service Set (OBSS), the first CCA value indicating a minimum CCA threshold and the second CCA value indicating a maximum CCA threshold for one or more packets received from the OBSS; and -38- 6822088.1IDC-2013P00611 USO4 receive, from the STA, a frame at a transmission power determined based on a target CCA parameter, the first STA specific CCA parameter and the second STA specific CCA parameter, wherein a sum of the transmission power and the target CCA parameter is constant.
11. An Institute of Electrical and Electronics Engineers (IEEE) 802.11 station (STA) associated with a first Basic Service Set (BSS), the STA comprising: a receiver configured to receive, from an access point (AP) associated with the first BSS, a Clear Channel Assessment (CCA) value for a group of STAs associated with a second BSS, the CCA value indicating a minimum CCA threshold for a packet received from the second BSS; and a processor configured to: determine, based on the CCA value, a STA specific CCA parameter and a target CCA parameter for the STA, the target CCA parameter being greater than the STA specific CCA parameter; and determine, based on the STA specific CCA parameter and the target CCA parameter, a target transmit power control (TPC) parameter of the STA, wherein a sum of the target TPC parameter and the target CCA parameter is constant.
15. The STA of claim 11, wherein the receiver is further configured to receive, from the AP associated with the first BSS, a second CCA value for the group of STAs associated with the second BSS, the second CCA value indicating a maximum CCA threshold in the second BSS, and wherein the processor is further configured to, based on the second CCA value, a second STA specific CCA parameter and the target CCA parameter for the STA, the target CCA parameter being less than or equal to the second STA specific CCA parameter.
17. The AP of claim 16, wherein a product of a linear unit of the transmission power and a linear unit of the target CCA parameter is constant.
12. The STA of claim 11, wherein a product of a linear unit of the target TPC parameter and a linear unit of the target CCA parameter is constant.
18. The AP of claim 16, wherein the transmission power is less than or equal to a maximum transmit power for the STA.
14. The STA of claim 13, wherein the transmit power is less than or equal to a maximum transmit power of the STA.
19. The AP of claim 16, wherein the target CCA parameter indicates a CCA threshold for the STA associated with the BSS.
16. The STA of claim 11, wherein the target CCA parameter indicates a CCA threshold for the STA associated with the first BSS.
20. The AP of claim 16, wherein the first CCA value for the group of STAs associated with the OBSS is a ratio of the target CCA parameter for the STA.
17. The STA of claim 11, wherein the CCA value for the group of STAs associated with the second BSS is a ratio of the target CCA parameter for the STA.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648